Citation Nr: 1301029	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  11-27 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial compensable disability rating for service-connected right inguinal ligament and chronic right hamstring strain.

2.  Entitlement to an initial compensable disability rating for service-connected left ear hearing loss disability.

3.  Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1978 to January 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


REMAND

The Board observes that the Veteran requested a Travel Board hearing before a Veterans Law Judge at the RO on his October 2011 substantive appeal [VA Form 9].  Although he withdrew his hearing request in a statement dated April 2012, he subsequently submitted a statement dated December 2012 that he again desired to have a Travel Board hearing.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, neither the Veteran, nor his representative, has withdrawn the most recent request for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested Travel Board hearing before a Veterans Law Judge.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


